Opinion by
Orlady, J.,
A writ of alternative mandamus was issued at the instance of James A. Stretch, clerk of courts of Montgomery county, to require the payment to him by the defendants- of a certain sum of money alleged to be due to him as salary. An answer was filed by the respondent to which the plaintiff filed a demurrer, and after a full hearing before the court a judgment was entered in favor of the defendants and the mandamus refused.
Every phase of the question raised by this appellant in this court was fully considered, and we think rightfully decided, in the opinion filed by the court below (Weand, J.), and this judgment is affirmed for the reasons given therein.